Citation Nr: 1010418	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-01 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of frostbite, 
bilateral feet.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to July 
1953. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  This matter was previously before the 
Board in August 2009 at which time the case was remanded for 
additional development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is not currently shown to have frostbite 
residuals of his lower extremities attributable to his period 
of active service.


CONCLUSION OF LAW

Residuals of frostbite of the lower extremities were not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the appellant was provided with initial 
notice of the VCAA in April 2005, which was prior to the 
February 2006 adverse decision on appeal.  Therefore, the 
express requirements set out by the Court in Pelegrini have 
been satisfied.

VA has fulfilled its duty to notify the appellant in this 
case.  In the April 2005 letter, as well as in letters dated 
in May 2005 and November 2009, the RO informed the claimant 
of the applicable laws and regulations, the evidence needed 
to substantiate the claim decided herein, and which party was 
responsible for obtaining the evidence.  38 C.F.R. § 3.159; 
See also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The Board notes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008, and several portions 
of the revisions are pertinent to the claim at issue.  See 73 
Fed. Reg. 23, 353-23, 356 (April 30, 2008).  Notably, the 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims. Thus, the Board finds that the 
notice required by the VCAA and implementing regulations was 
furnished to the claimant and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claim on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since this claim is being denied.  Therefore, any notice 
defect, to include disability rating and effective date, is 
harmless error since no disability rating or effective date 
will be assigned.  Moreover, the appellant was provided with 
notice of the disability rating and effective date elements 
in December 2009.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim. Unfortunately, 
most of the appellant's service treatment records (formerly 
referred to as service medical records) are not available for 
review and are presumed destroyed in a fire at the National 
Personnel Records Center in St. Louis, Missouri, in 1973.  
Accordingly, VA has a heightened duty to assist the appellant 
in developing this claim.  See Hayre v. West, 188 F. 3d 1327 
(Fed. Cir. 1999). Regarding these missing service treatment 
records, the appellant was notified of the missing records by 
telephone contact in November 2005 and was given the 
opportunity to submit any such records in his possession.  In 
short, all procedures to obtain the appellant's service 
treatment records have been followed.  See VA Memorandum 
dated in January 2006.  Regarding medical records, the 
appellant reported when filing his claim in March 2005, that 
he had been treated for frostbite at the Fayetteville, 
Arkansas VA medical center, from January 2000 to "present".  
The RO has obtained the Veteran's treatment records from this 
facility for the period from May 2000 through April 2009.  In 
addition, the appellant underwent a VA examination in 
November 2009.  The opinion supplied by the November 2009 
examiner was based on the Veteran's medical history and 
complaints, a thorough examination of the Veteran, and a 
review of his claims file.  The examiner provided sufficient 
detail for the Board to make a decision in this appeal and 
his report is deemed adequate.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007) (holding that once VA undertakes 
the effort to provide an examination for a service connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided).  In further regard 
to VA's duty to assist the appellant with his claim, he was 
afforded the opportunity to attend a Board hearing as he 
requested, but he later withdrew his hearing request in 
December 2008.    

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim on appeal and that adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits.

II.  Facts

With the exception of his service separation examination 
record, the Veteran's service treatment records are 
unavailable for review and are presumed to have been 
destroyed in a fire at the National Personnel Records Center 
in St. Louis, Missouri, in 1973.  His July 1953 separation 
record shows a normal clinical examination of his feet and 
lower extremities.  

VA outpatient records beginning in October 2000 to March 2005 
contain impressions/Active Problem Lists that include 
peripheral vascular disease of both lower limbs, tobacco 
abuse, coronary artery disease status post coronary artery 
bypass graft, hypertension, cerebrovascular accident, and 
hyperlipidemia.  These records are devoid of any complaints 
of or findings associated with frostbite or residuals 
thereof.  

In March 2005, the Veteran filed a claim of entitlement to 
service connection for frostbite which he said developed in 
December 1951.  He reported receiving treatment for this 
disability from January 2000 to March 2005.  

VA outpatient records include a September 2005 neurosurgery 
note showing that the Veteran had been complaining of a new 
problem, i.e., numbness in his left leg.  He was noted to 
have suffered from frostbite in the Korean War in both feet 
and three fingers in 1952.  The impressions given at this 
time as well as over the years from 2005 to 2008 included 
peripheral vascular disease of both lower limbs, tobacco 
abuse, coronary artery disease status post coronary artery 
bypass graft, hypertension, cerebrovascular accident and 
hyperlipidemia.  These records are devoid of any complaints 
of or findings associated with frostbite of the feet or 
residuals thereof.  

In the substantive appeal dated in January 2008, the Veteran 
said that he served in Taegue, Korea, in December 1951, when 
it was 30 degrees below zero and that at that time it had 
been difficult getting equipment such as clothing and winter 
gear.  He said he had been assigned to an outfit where he 
built and maintained runways for the Air Force.  

VA outpatient records in 2008 and 2009 (through April 2009) 
are devoid of any complaints of or findings associated with 
frostbite of the feet or residuals thereof.  

In written argument in June 2009, the Veteran's 
representative relayed the Veteran's assertions of 
experiencing pain and circulation issues with his feet since 
service, especially in cold weather.  He also noted that the 
Veteran had worked indoors postservice.  He said that the 
Veteran had complained of foot discomfort during an 
examination in November 2007, but that the examiner failed to 
document this.  He relayed the Veteran's assertion that his 
feet were not adequately examined by VA medical personnel.

On file is a November 2009 VA cold injury examination report 
which notes that the Veteran had been a smoker for 50 years, 
but had quit smoking five years earlier.  The Veteran's 
present complaints included moderate cold sensitivity of the 
feet, mild tingling in both feet, recurrent fungal infections 
in both feet, and mild numbness in both feet.  X-ray findings 
with respect to each foot revealed degenerative changes of 
the first metatarsophalangeal joint and no acute osseous 
abnormality seen.  The examiner opined that it was less 
likely (i.e., less than a 50/50 probability) that the 
Veteran's frostbite experienced in 1951/1952 was related to 
this present peripheral vascular disease.  He explained that 
the Veteran had been a long time smoker which was a much more 
likely contributor to his disease than his history of 
frostbite to the toes.  The examiner further opined that 
there was no residual noted of frostbite on exam that day.  

III.  Law and Discussion

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110 (West 2002).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, including 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

There must be competent evidence showing the following:  (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service 
connection for a combat-related injury may be based on lay 
statements, alone, but does not absolve a claimant from the 
requirement of demonstrating current disability and a nexus 
to service, as to both of which competent medical evidence is 
generally required. Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002).

It is unfortunate that the Veteran's service treatment 
records, with the exception of his July 1953 separation 
examination report, are missing and presumed destroyed in a 
fire at the National Personnel Records Center in St. Louis, 
Missouri, in 1973.  That notwithstanding, and despite the 
lack of notation of frostbite on the Veteran's July 1953 
separation examination report, the Board finds his statement 
about noncombat exposure to cold in Korea in 1951 and 1952 
credible and consistent with the circumstances, conditions, 
and hardships of service in Korea and sufficient evidence of 
an in-service cold injury.  However, as the Board pointed out 
in the August 2009 remand, the question in this case is not 
whether the Veteran suffered frostbite to the feet in 
service, but rather whether he has any current residuals 
thereof.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Hickson, supra.  

The Veteran and his representative assert that the Veteran 
has suffered from foot symptomatology ever since his 
frostbite injury in service in 1951.  Not only is his service 
separation examination report of July 1953 devoid of any 
notation or findings related to frostbite or residuals 
thereof, but there are no postservice medical records showing 
complaints or findings related to frostbite of the feet or 
residuals thereof.  VA outpatient records on file from 
October 2000 to April 2009, document a number of diagnoses, 
but such diagnoses do not include frostbite or residuals 
thereof.  While there is a September 2005 VA neurosurgery 
record showing that the Veteran had a new complaint of left 
leg numbness and reported that he had suffered from frostbite 
to both feet in service in 1952, this record lacks any 
indication that the Veteran at that time had frostbite or any 
residuals thereof, to include any indication that his 
diagnosed peripheral vascular disease was a residual of 
frostbite.  

Furthermore, the only medical nexus opinion evidence on file 
militates against the Veteran's claim.  In this regard, the 
VA examiner in November in 2009 concluded after noting the 
Veteran's medical history and complaints, examining him, and 
reviewing his claims file, that there was no residual of 
frostbite on exam that day.  The examiner further opined that 
it was less likely (i.e. less than a 50/50 probability) that 
the Veteran's presently diagnosed peripheral vascular disease 
of the lower extremities was related to the frostbite he 
suffered in service in 1951/1952.  He rationalized by stating 
that the disability was much more likely the result of the 
Veteran's long time (50 year) smoking history.  

Thus, it follows that the Veteran cannot prevail on his claim 
of entitlement to service connection for residuals of 
frostbite of the feet because the first essential criterion 
for a grant of service connection - competent evidence of the 
claimed disability - has not been met.  See also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Hickson, supra.

Based on the foregoing, the Veteran's claim for service 
connection for residuals of frostbite, bilateral feet, must 
be denied.  Because the competent evidence neither supports 
the claim, nor places the evidence both for and against the 
claim in relative equipoise, the benefit-of-the-doubt 
doctrine is not applicable in the adjudication of this claim.  
See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for residuals of frostbite, 
bilateral feet, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


